Appeal from a judgment, entered August 6, 1973, upon a decision of the Court of Claims. Claimant’s claim for injuries sustained on April 11, 1970, when the car in which she was a passenger crossed the center mall of the Southern State Parkway and collided head-on with another vehicle, was dismissed after trial. No negligence of the State was asserted except its failure to install a barrier in the center mall, which was 26 feet wide. After hearing claimant’s proof, the trial court concluded that the claimant had failed to prove that such omission constituted negligence or was a proximate cause of the accident. We agree. While evidence was offered showing the evolution of more stringent standards with regard to the construction of median barriers where new highway projects are undertaken, the record contains no evidence compelling the conclusion that the absence of a barrier at the location of the accident was the result of negligence. Such a showing is required before the State can be found liable. (See Stuart-Bullock v State of New York, 38 AD2d 626, affd 33 NY2d 418.) Judgment affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.